                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

LISA LIZOTTE, individually and
as parent and natural guardian
of WALTER LIZOTTE,

          Plaintiff,

v.                                 Civil Action No. 2:18-cv-01389

SHERIFF MICHAEL FINLEY (sic, Fridley),
Fayette County Sheriff’s Dept.,
DEPUTY JOSEPH A. YOUNG, Fayette County
Sheriff’s Office, DEPUTY STEVE K.
NEIL (sic, Neal), Fayette County
Sheriff’s Office, and STEVE KESSLER,
former Fayette County Sheriff, and
MICHAEL FRANCIS, Superintendent,
WV Division of Corrections and
Rehabilitation, Southern Regional Jail
and Correctional Facility,

          Defendants.

                     MEMORANDUM OPINION AND ORDER


          Pending are the motions to dismiss of defendants

Deputy Joseph A. Young, Deputy Stephen K. Neal, and the Fayette

County Sheriff, Michael Fridley 1, each filed February 20, 2019.

The plaintiff filed a joint response to the three motions on

March 20, 2019 2, to which each of the moving defendants replied

on March 27, 2019.



1 Deputy Neal and Sheriff Fridley are identified in the complaint
caption as “Steve K. Neil” and “Michael Finley,” respectively.
2 The response, filed alongside a motion to extend the time for

service of process, is styled “Plaintiff’s Memorandum of Law in
               I.    Factual and Procedural Background


           This case arises from an arrest that occurred on

October 28, 2016.    Early that morning, plaintiff Lisa Lizotte, a

“middle-aged woman with many health problems,” Compl. ¶ 36, and

her son Walter were inside their home when, according to the

complaint, “Defendants Neal and Young came to the front door . .

. and demanded entry.”    Id. ¶¶ 10-11.    The officers allegedly

“had no warrant and no probable cause to enter the Lizotte

home.”   Id. ¶ 12.   Ms. Lizotte “stood in the door of her home

and denied the officers permission to enter her home.”       Id. ¶

13.   In order to gain entry despite the persistent denial of Ms.

Lizotte, Officer Young allegedly “assaulted Ms. Lizotte by

pushing and knocking her to the floor.”      Id. ¶ 16.   He then

placed her in handcuffs “‘to detain her so that (he) could

continue (his) investigation however she continued to refuse to

comply with (illegal and unconstitutional) direction at which

time [he] placed her in the back of (his) patrol car and advised

her that she was now under arrest.’”      Id. ¶ 17 (alterations in

original; apparently quoting a report of Officer Young with no

citation).   Ms. Lizotte’s son Walter was “present for, observed,



Support of Her Motion to Extend the Time for Service of Process
and in Opposition to the Defendants’ Motions to Dismiss.” See
ECF # 21. Although the response was untimely filed, a fact that
is not addressed by the parties, the court nonetheless considers
the arguments made therein.
                                  2
and was [allegedly] traumatized by all of these events.”      Id. ¶

18.


            While handcuffed in the back seat of the patrol car,

Ms. Lizotte was allegedly “assaulted by Deputy Steve Neal who

sprayed ‘OC’ spray into her face[,]” id. ¶ 19, including her

“eyes, nose, and mouth[.]”     Id. ¶ 38.    Officer Young then drove

the patrol car to the Southern Regional Jail, allegedly at

“excessively high rates of speed . . . thus endangering the life

and health of Ms. Lizotte.”     Id. ¶ 20.   Ms. Lizotte was

“delivered into the custody of Defendant West Virginia

Department of Corrections and Rehabilitation’s Southern Regional

Jail and Correctional Facility where she was [allegedly]

illegally held, without any legitimate charges against her for

several days.”    Id. ¶ 22.   While in jail, she allegedly

“suffered maltreatment at the hands of unknown employees[ ]and

or agents of the defendant West Virginia Department of

Corrections and Rehabilitation’s Southern Regional Jail and

Correctional Facility in that she was forced to sleep upon a

bare concrete floor, and was assaulted by said unknown employees

and or agents of said defendant with resulting dental injury.”

Id. ¶ 23.




                                   3
          Ms. Lizotte was charged with “obstructing justice,

assault on a police officer and disorderly conduct[,]” id. ¶ 27,

each of which, according to the complaint, “were without merit

and were dismissed.”   Id. ¶ 29.   The arrest was allegedly

“without reasonable grounds for the Defendants to believe that

Plaintiff had committed the offenses charged.”     Id. ¶ 30.   The

defendants allegedly knew that they lacked probable cause to

arrest Ms. Lizotte “as they were the ones who [allegedly]

committed assault against [Ms. Lizotte.]”    Id.   Ms. Lizotte

claims that the “Fayette County Sherriff (sic) and Fayette

County Sheriff’s Department failed to train and supervise

his/its Defendant employees adequately to prevent such blatant

miscarriages of justice[,]” id. ¶ 31, and further alleges that

the defendants’ actions in arresting her were “concerted and

malicious[.]”   Id. ¶ 34.   She additionally alleges that

“Defendants Young, Neal, and the Fayette County Sheriff’s

Department had knowledge of, or (had they diligently exercised

their duties to instruct, supervise, and control their own

actions and actions of their agents) should [have] had knowledge

that the wrongs conspired to be done were about to be

committed[,]” and that each defendant “had the power to prevent

or aid in preventing the commission of said wrongs and could

have done so by reasonable diligence[,]” yet “intentionally,



                                   4
knowingly, recklessly, or negligently, failed to do so.”    Id. ¶

51.


          As a result of these events, Ms. Lizotte claims to

have suffered “severe physical injury in the form of eye pain

from the OC spray, dental injury, and severe mental anguish[.]”

Additionally, the complaint alleges that “the Plaintiff’s child

Walter Lizotte suffered extreme distress from being forced to

observe and endure his mother’s maltreatment at the hands of

uniformed and armed police officers.”   Id. ¶ 81.


          Ms. Lizotte brings eleven causes of action arising

from these events, each claim asserted against all defendants.

She asserts six violations of 42 U.S.C. § 1983: false arrest

(Count I); excessive force (Count II); detention and confinement

(Count III); conspiracy (Count IV); refusing or neglecting to

prevent (Count V); and malicious prosecution and abuse of

process (Count VI).   She additionally asserts five state law

claims: false arrest and imprisonment (Count VII); assault and

battery (Count VIII); malicious prosecution and malicious abuse

of process (Count IX); intentional and negligent infliction of

emotional distress (Count X); and negligence (Count XI).    For

each of the asserted claims, Ms. Lizotte seeks $2,000,000 in

compensatory damages and $5,000,000 in punitive damages.    Id.,

WHEREFORE clauses throughout.

                                 5
            Ms. Lizotte filed her original complaint on October

27, 2018, and an amended complaint on December 12, 2018.      Deputy

Joseph A. Young, Deputy Stephen K. Neal, and the current Fayette

County Sheriff, Michael Fridley 3, each filed motions to dismiss.

The nonmoving defendants, Steve Kessler, Michael Francis, and

the Southern Regional Jail and Correctional Facility 4, have not

been served by the plaintiff nor otherwise made an appearance in

this case.


                    II.   Motion to Dismiss Standard


            Federal Rule of Civil Procedure 8(a)(2) requires that

a pleading contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.”       Rule 12(b)(6)

correspondingly provides that a pleading may be dismissed when

there is a “failure to state a claim upon which relief can be

granted.”


            To survive a motion to dismiss, a pleading must recite

“enough facts to state a claim to relief that is plausible on

its face.”    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007); see also Monroe v. City of Charlottesville, 579 F.3d



3 Michael Fridley assumed the position of Sheriff after being
elected thereto in November 2016.
4 It is unclear whether the Southern Regional Jail is intended to

be a defendant or is simply listed as a descriptor of defendant
Michael Francis.
                                  6
380, 386 (4th Cir. 2009) (quoting Giarratano v. Johnson, 521

F.3d 298, 302 (4th Cir. 2008)).    In other words, the “[f]actual

allegations must be enough to raise a right to relief above the

speculative level.”    Twombly, 550 U.S. at 555 (citation

omitted).


            A district court’s evaluation of a motion to dismiss

is underlain by two principles.    First, the court “must accept

as true all of the factual allegations contained in the

[pleading].”    Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing

Twombly, 550 U.S. at 555-56).    Such factual allegations should

be distinguished from “mere conclusory statements,” which are

not to be regarded as true.    Iqbal, 556 U.S. at 678 (“[T]he

tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal

conclusions.”).    Second, the court must “draw[] all reasonable

factual inferences . . . in the [nonmovant’s] favor.”    Edwards

v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999).


                            III. Discussion


            As an initial matter, each of the moving defendants

argue in their respective motions that the case should be

dismissed because service was not timely executed.

Specifically, the original complaint in this case was filed on

October 27, 2018, and each of the moving defendants contend that
                                  7
they were not served until January 30, 2019, five days after the

ninety-day period for service required under Fed. R. Civ. P.

4(m) had expired.


          The plaintiff does not dispute the timing set forth by

the defendants, but rather asks the court to exercise its

discretion by denying the defendants’ motion and granting her

motion, filed contemporaneously with her response to the motion

to dismiss, to extend the time for service of process through

January 30, 2019.   In support, she contends that: the defendants

would not suffer any prejudice from the extension; the statute

of limitations would bar the refiling of her claims; and the

delay was due to excusable neglect, in that her counsel was

injured in a motor vehicle accident and was the only attorney

working on the case.   In response, the defendants argue that the

plaintiff has not shown good cause because service of process

need not be performed by an attorney.   Finding good cause, the

court grants the plaintiff’s motion to extend the time of

service and the defendants’ first argument is rejected.


          Next, each of the moving defendants argue that the

statute of limitations has expired for the state law claims of

false arrest, assault and battery, and malicious prosecution and

abuse of process.   Inasmuch as the plaintiff concedes that the

claims for false arrest and for malicious prosecution and abuse

                                 8
of process are governed by a one-year statute of limitations and

does not dispute that the claims accrued well over one year

prior to the filing of her complaint, those claims are

dismissed.


          As for assault and battery, however, the plaintiff

contends that the claim is governed by a two-year statute of

limitations, a contention to which the defendants do not reply.

Indeed, W. Va. Code § 55-2-12 states that “[e]very personal

action for which no limitation is otherwise prescribed shall be

brought . . . within two years next after the right to bring the

same shall have accrued if it be for damages for personal

injuries[.]”   See also Courtney v. Courtney, 190 W. Va. 126, 129

(1993) (“it is clear that damages for personal injuries arising

out of an assault and battery are controlled by the two-year

statute of limitations contained in W. Va. Code, 55–2–12(b).”).

The court thus agrees with the plaintiff that her claim for

assault and battery is governed by a two-year statute of

limitations.   Inasmuch as the alleged assault and battery

occurred on October 28, 2016, and the complaint was filed

October 27, 2018, the court finds that the claim was brought

within the statute of limitations and cannot be dismissed on

that ground.




                                 9
          At this stage, the court has dismissed Count VII --

state law false arrest and imprisonment -- and Count IX -- state

law malicious prosecution and abuse of process -- as to all

defendants.   Next, the court addresses the arguments of the

moving defendants that they are each immune from certain of

plaintiff’s claims.


          Deputies Neal and Young contend that they are

statutorily immune from plaintiff’s state law claims for the

negligent infliction of emotional distress portion of Count X

and negligence (Count XI).   Under the West Virginia Tort Claims

and Insurance Reform Act, employees of political subdivisions

are immune from suit except in certain situations:


     (b) An employee of a political subdivision is immune
     from liability unless one of the following applies:

     (1) His or her acts or omissions were manifestly
     outside the scope of employment or official
     responsibilities;

     (2) His or her acts or omissions were with malicious
     purpose, in bad faith, or in a wanton or reckless
     manner; or

     (3) Liability is expressly imposed upon the employee
     by a provision of this code.


W. Va. Code § 29-12A-5.   This is distinguished from § 29-12A-

4(c)(2), which establishes liability of political subdivisions

for the actions of their employees.   See e.g., Kelley v. City of

Williamson, W. Virginia, 221 W. Va. 506, 513 (2007) (“Before any

                                10
final resolution can be reached in this case, a jury must

determine whether Officer Barnes acted in a negligent manner,

thus subjecting the City to liability for his actions under West

Virginia Code § 29–12A–4(c)(2), or if his acts were in bad

faith, malicious, or wanton and reckless, thus subjecting

Officer Barnes to liability under West Virginia Code § 29–12A–

5(b).”).   Relevant here is subsection (2), inasmuch as the

plaintiff does not allege facts to support (1), and (3) is

inapplicable.   Because political subdivision employees are only

liable if their acts were malicious, in bad faith, wanton or

reckless, they are immune from actions based on mere negligence.


           Plaintiff does indeed allege, however, that

“Defendants Young, Neal, negligently and recklessly acted with

cavalier disregard for the injuries and serious medical

consequences which could result from their violent behavior.”

Compl. ¶ 92 (emphasis added).   She additionally alleges in other

counts of the complaint that the defendants acted maliciously.

See id., ¶¶ 24, 43, 50, 76.   She thus contends that she has

alleged sufficient facts to show that the defendants acted

maliciously, in bad faith, wantonly, or recklessly, and thus

should not be immune.




                                11
           However, the allegations of intentional conduct the

plaintiff alleges run paradoxically to her claim of negligence.

This court has previously stated: “‘a mere allegation of

negligence does not turn an intentional tort into negligent

conduct.’”    Weigle v. Pifer, 139 F. Supp. 3d 760, 780 (S.D.W.

Va. 2015) (quoting Benavidez v. United States, 177 F.3d 927, 931

(10th Cir.1999)).    “Conduct that supports a negligence claim can

be distinguished from conduct that supports an intentional tort

claim by examining the subjective intent of the alleged

tortfeasor.   ‘Intentional torts, as distinguished from negligent

or reckless torts . . . generally require that the actor intend

‘the consequences of an act,’ not simply ‘the act itself.’’”

Id., (quoting Kawaauhau v. Geiger, 523 U.S. 57, 62 (1998))

(emphasis in original).    Inasmuch as the deputies’ “violent

behavior” serves as the basis for the plaintiff’s negligence

claim, it is apparent that the officers are alleged to have

intended the consequences of their actions during Ms. Lizotte’s

arrest.   That is, the complained-of use of force which caused

the alleged injuries was undertaken for the purpose of

completing Ms. Lizotte’s arrest, gaining entry into her home,

and otherwise inflicting violence upon her, as alleged.    Thus,

while the deputies’ alleged actions, as pled, may give rise to

an intentional tort, they fail to state a claim predicated on

negligence.   Moreover, were the plaintiff to plead pure

                                 12
negligence, the defendants would be immune thereto.   See, e.g.,

Honaker v. Town of Sophia, 184 F. Supp. 3d 319, 325 (S.D.W. Va.

2016) (“the Plaintiff’s efforts to argue on the one hand that

[Officer] Issa’s actions were negligent rather than intentional,

and on the other that West Virginia immunity does not apply

because he acted with malicious purpose, are unavailing.”).


          As for the claim of negligent infliction of emotional

distress in Count X, the plaintiff alleges:


     Defendants intentionally and deliberately, recklessly,
     or negligently, inflicted severe emotional distress on
     Plaintiff along with the accompanying severe physical
     harm she suffered, by forcing her to the floor of her
     own house, hand cuffing her, spraying her eyes, and
     causing her to be illegally incarcerated for several
     days. Finally, Plaintiff was forced to endure a
     criminal proceeding which ultimately ended with a
     dismissal of all charges. Defendants Young and Neal
     conspired against her by attempting to cover up their
     illegal actions by bringing illegitimate criminal
     charges. In doing so, they violated her civil rights
     under the Fourth, Fifth, Sixth, Eight[h], and
     Fourteenth Amendments to the US Constitution.


Compl. ¶ 79.   Again, each of the deputies’ alleged actions were

intended to cause the alleged result, and thus cannot give rise

to a claim for negligence.   The plaintiff has therefore failed

to state a claim for negligent infliction of emotional distress,

although she may still prevail on a claim for intentional




                                13
infliction of emotional stress. 5     The same is true for the

negligent infliction of emotional distress claim made on behalf

of Walter Lizotte, Ms. Lizotte’s son, because the alleged

conduct is the same.   See id. at ¶ 81 (“As a result of this

protracted process, which was extreme and outrageous, and during

which Plaintiff was completely at the mercy of the

authorities[,] the Plaintiff’s child Walter Lizotte suffered

extreme distress from being forced to observe and endure his

mother’s maltreatment at the hands of uniformed and armed police

officers.”).


          Accordingly, the plaintiff’s claim for negligence

(Count XI) is dismissed as to the deputies, as are the

plaintiff’s claims for negligent infliction of emotional

distress (Count X).    Each of these counts remain partially

intact, inasmuch as Count XI contains a negligence claim against




5 The court notes additionally that there are two instances
delineated by the West Virginia Supreme Court of Appeals in
which a plaintiff may recover for negligent infliction of
emotional distress: “The first deals with a plaintiff who
witnesses a serious injury or death of a closely related
individual due to the negligence of a third party[,]” Polk v.
Town of Sophia, No. 5:13-CV-14224, 2013 WL 6195727, at *7
(S.D.W. Va. Nov. 27, 2013) citing Heldreth v. Marrs, 188 W. Va.
481 (1992); and the second deals with a plaintiff “suffering
severe emotional distress because of exposure to a known
dangerous disease[,]” id., at *8, citing Marlin v. Bill Rich
Construction, Inc., 198 W. Va. 635 (1996). Neither are alleged
as the basis of Ms. Lizotte’s claim.
                                 14
the Fayette County Sheriff and Count X contains a claim for

intentional infliction of emotional distress.


          The other moving defendant, Fayette County Sheriff

Michael Fridley, asserts that he is statutorily immune from each

of the plaintiff’s state law intentional tort claims, the

remaining of which are assault and battery (Count VIII), and

intentional infliction of emotional distress (Count X).


          The court notes, first, that Sheriff Fridley was not

yet the Fayette County Sheriff at the time of the alleged events

and the complaint does not otherwise allege any misdoing by

Sheriff Fridley individually.    To the extent the plaintiff seeks

any relief from Sheriff Fridley in his personal capacity,

therefore, such fails and Sheriff Fridley is dismissed as a

defendant in his personal capacity.    The plaintiff’s claims may

proceed, however, against Michael Fridley in his official

capacity as the Fayette County Sheriff.


          Official-capacity suits “generally represent only

another way of pleading an action against an entity of which an

officer is an agent.”   Hafer v. Melo, 502 U.S. 21, 112 S.Ct.

358, 116 L.Ed.2d 301 (1991).    Thus, the court construes the

claims against Sheriff Fridley in his official capacity as being

claims against Fayette County, a political subdivision.



                                 15
          Under W. Va. Code Ann. § 29-12A-4(c), political

subdivisions are liable for the acts of their employees only

when the claims against them sound in negligence: “[p]olitical

subdivisions are liable for injury, death, or loss to persons or

property caused by the negligent performance of acts by their

employees while acting within the scope of employment.”    See

also e.g., Tofi v. Napier, No. 2:10-CV-01121, 2011 WL 3862118,

at *3 (S.D.W. Va. Aug. 31, 2011) (“This subsection makes

political subdivisions liable for negligent acts, not

intentional ones.”).   The intentional tort claims asserted

against Sheriff Fridley in his official capacity must therefore

be dismissed.   See e.g., id., at *3 (“Because the City of

Charleston and the officers in their official capacities are

immune from intentional torts, Plaintiff has failed to state a

claim against them on these counts.”).   Accordingly, Count VIII

is dismissed against the Sheriff, as is the intentional

infliction of emotional distress portion of the claim of Count

X.


          The defendants do not make any other arguments

regarding immunity from suit.


          Remaining in the motions to dismiss are two arguments

made by the Sheriff.   First, he contends that the plaintiff’s §

1983 claims against him must be dismissed because the plaintiff

                                16
has not alleged the existence of a municipal policy.     Again, the

allegations against the Sheriff in his official capacity are

considered allegations against the municipality of Fayette

County.


            Section 1983 provides the following, in relevant part:


     Every person who, under color of any statute,
     ordinance, regulation, custom, or usage, of any State
     . . . subjects, or causes to be subjected, any citizen
     of the United States or other person within the
     jurisdiction thereof to the deprivation of any rights,
     privileges, or immunities secured by the Constitution
     and laws, shall be liable to the party injured in an
     action at law, suit in equity, or other proper
     proceeding for redress . . . .


42 U.S.C.S. § 1983.    Local government units are “persons” under

§ 1983 and are subject to suit.    Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 690 (1978).     Liability of a local government must

be direct; a respondeat superior theory of liability does not

suffice.    See id. at 691.


            A local government is liable under § 1983 only when

“through its deliberate conduct, the [local government] was the

‘moving force’ behind the injury alleged.”    Bd. of the. Comm’rs

of Bryan Cty. v. Brown, 520 U.S. 397, 404 (1997) (emphasis

omitted).    Such occurs “when execution of [the] government’s

policy or custom, whether made by its lawmakers or by those

whose edicts or acts may fairly be said to represent official


                                  17
policy, inflicts the injury.”   Id. at 694; see also Semple v.

City of Moundsville, 195 F.3d 708, 712 (4th Cir. 1999)

(“[P]laintiffs seeking to impose liability on a municipality

must, therefore, adequately plead and prove the existence of an

official policy or custom that is fairly attributable to the

municipality and that proximately caused the deprivation of

their rights.”).


          A local government manifests a “policy or custom” in

four ways:


     (1) through an express policy, such as a written
     ordinance or regulation; (2) through the decisions of
     a person with final policymaking authority; (3)
     through an omission, such as a failure to properly
     train officers, that “manifest[s] deliberate
     indifference to the rights of citizens”; or (4)
     through a practice that is so “persistent and
     widespread” as to constitute a “custom or usage with
     the force of law.”


Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (quoting

Carter v. Morris, 164 F.3d 215, 218 (4th Cir. 1999)); see also

Connick v. Thompson, 563 U.S. 51, 61 (2011).   In the complaint,

the plaintiff apparently contends either that Fayette County had

an express policy allowing the constitutional violations to

occur or otherwise failed to adequately train the deputies.    She

does not allege that the deputies have final policymaking




                                18
authority, nor that the subject events were part of a widespread

and persistent practice. 6


          As for the plaintiff’s contention that the defendants

were acting pursuant to an express policy, such is

insufficiently pled.   Only once in her ninety-three-paragraph

complaint does the plaintiff mention a potential express policy.

At paragraph 8, under the section entitled “parties,” the

complaint states: “At all times material to this Complaint,

Defendants Neal and Young, the Fayette County Sheriff and the

Fayette County Sheriff’s Department acted toward the Plaintiffs

under color of statutes, ordinances, customs, and usage of the

State of West Virginia, Fayette County, West Virginia, and the

Fayette County Sheriff’s Office.”    Compl. ¶ 8.   Without any

factual allegations as to the nature of these alleged statutes

or ordinances or how they caused the plaintiff’s injuries, the

plaintiff has failed to plead “the existence of an official

policy or custom that is fairly attributable to [Fayette County]

and that proximately caused the deprivation of [her] rights.”




6 That is, Ms. Lizotte has not alleged that the events giving
rise to her claim occurred in any other instance, and “[i]t is
well settled that ‘isolated incidents’ of unconstitutional
conduct by subordinate employees are not sufficient to establish
a custom or practice for § 1983 purposes. Rather, there must be
‘numerous particular instances’ of unconstitutional conduct in
order to establish a custom or practice.” Lytle v. Doyle, 326
F.3d 463, 473 (4th Cir. 2003) (internal citations omitted).
                                19
Semple, 195 F.3d at 712.   Rather, the paragraph is merely a

broad allegation that the officers were acting under some

unidentified official policy when they allegedly deprived Ms.

Lizotte of her constitutional rights.   Such is insufficient.


          The plaintiff also maintains that Fayette County is

liable under a failure-to-train theory.   Throughout the

complaint, the plaintiff asserts that “Defendant Fayette County

Sheriff and Defendant Fayette County Sheriff’s Department 7 is

vicariously liable for the unlawful acts of their agents, and in

that he/they did not supervise or train them properly.”    Compl.

¶ 57, see also ¶¶ 31, 62, 63, 68, 77, and 90.


          For § 1983 claims against municipalities, “a failure

to train can only form a basis for liability if ‘it can be shown

that policymakers were aware of, and acquiesced in, a pattern of



7 The Fayette County Sheriff’s Department is not listed as a
separate defendant and is not a party in this case. Indeed, the
Fayette County Sheriff’s department is not a separate legal
entity capable of being sued. See e.g., Webb v. Raleigh Cty.
Sheriff's Dep't, No. 5:09-CV-01253, 2010 WL 3702648, at *7
(S.D.W. Va. Sept. 16, 2010) (“the Raleigh County Sheriff’s
Department is not an entity capable of being sued. While West
Virginia law provides for the election of sheriffs and the
appointment of sheriff’s deputies, there is no organic authority
in state law that creates a sheriff’s department or sheriff’s
office.”), and Rankin v. Berkeley Cty. Sheriff's Dep't, 222 F.
Supp. 2d 802, 807 (N.D.W. Va. 2002) (“[t]he separate claim
against the ‘Office of Sheriff’ was rightly dismissed on the
basis that this ‘office’ is not a cognizable legal entity
separate from the Sheriff in his official capacity and the
county government of which this ‘office’ is simply an agency.”).
                                20
constitutional violations.’” Lytle, 326 F.3d at 474 (quoting

City of Canton, Ohio v. Harris, 489 U.S. 378, 397 (1989)).

Absent the existence of a pattern, a single incident may suffice

only “in a narrow range of circumstances[.]”      Connick, 563 U.S.

at 63 (quoting Bryan Cty., 520 U.S. at 409).      Specifically, a

municipality may be liable for a single, isolated incident where

the need for training with respect to an officer’s conduct was

“patently obvious[.]”   Id.   Ultimately, municipal “liability may

attach if officers are not adequately trained ‘in relation to

the tasks the particular officers must perform,’ and this

deficiency is ‘closely related to the ultimate injury.’”      Lytle,

326 F.3d at 473 (citing Harris, 489 U.S. at 390–91).


          The complaint plainly does not allege “a pattern of

violations from which a kind of ‘tacit authorization’ by city

policymakers can be inferred.”   Harris, 489 U.S. at 397

(O’Connor, J., concurring) (citations omitted).      The plaintiff

does not allege the existence of any constitutional violations

by the defendants beyond those which allegedly occurred during

her arrest and brief detainment.      There are further no facts

alleged from which one could reasonably infer that the need for

further training was “patently obvious,” as to establish a

single-incident theory of liability, nor that the deputies’

supervisors otherwise had reason to believe that the deputies


                                 21
were likely to commit constitutional violations.   Moreover, the

plaintiff fails to allege any specific deficiencies that are

closely related to her injury.   See Spell v. McDaniel, 824 F.2d

1380, 1390 (4th Cir. 1987) (citing Patzner v. Burkett, 779 F.2d

1363, 1367 (8th Cir. 1985)) (“In common parlance, the specific

deficiency or deficiencies must be such as to make the specific

violation ‘almost bound to happen, sooner or later,’ rather than

merely ‘likely to happen in the long run.’”).   The mere

allegations that Deputies Neal and Young violated the

plaintiff’s constitutional rights because the Fayette County

Sheriff “did not supervise or train them properly” is woefully

inadequate to establish that the Fayette County Sheriff was

aware of, acquiesced in, and/or acted with deliberate

indifference towards, unconstitutional conduct of its deputies,

and that any deficient training caused the alleged violations.


          Accordingly, the plaintiff has failed to state a claim

of direct liability by the Fayette County Sheriff under § 1983

inasmuch as she has not adequately pled the existence of a

municipal custom or policy.   Each of the § 1983 claims (Counts I

– VI) are therefore dismissed as to the Fayette County Sheriff.


          Lastly, the Fayette County Sheriff seeks to dismiss

the Count XI state law negligence claim against it for negligent

failure to train, instruct, and supervise the deputies,

                                 22
asserting that the claim is inadequately pled.    This claim for

negligent training is governed by a standard different than that

discussed above to establish the municipality liability in a §

1983 action.   See e.g., Gilco v. Logan Cty. Comm'n, 2:11-cv-

0032, 2012 WL 3580056, at *8 (S.D.W. Va. Aug. 17, 2012) (“Unlike

her federal claim under section 1983, Gilco's claim under the

Governmental Tort Claims Act for negligent hiring, training, and

supervision does not require a showing of ‘deliberate

indifference,’ nor does it require that she establish a

widespread ‘custom or policy.’”).    Instead, a claim for

negligent training or supervision is governed by general

negligence principles.   See Taylor v. Cabell Huntington Hosp.,

Inc., 208 W.Va. 128, 134 (2000).


          “Under West Virginia law, to state a claim for

negligent supervision or training, a Plaintiff must show that

‘[a municipal defendant] failed to properly supervise [an

employee officer] and, as a result, [the employee officer]

proximately caused injury to the [plaintiff].’”    Honaker, 184 F.

Supp. 3d at 326 (alterations in original) (quoting Woods, 712

F.Supp.2d at 515.   To survive at this stage, the plaintiff must

simply allege facts which state a claim of negligent training

and supervision that is plausible on its face, a small burden

which the plaintiff has met.


                                23
            The complaint alleges that the Fayette County Sheriff

failed to adequately train and supervise its employees, and that

such failure resulted in the events which caused the plaintiff’s

injuries.    See Compl. ¶ 90 (“The Fayette County Sheriff and

Fayette County Sheriff’s Department negligently failed to train,

instruct and supervise his/their agents and employees so as to

prevent the events which occurred in this matter, to wit, the

violent apprehension, arrest, detention, and filing of charges

without probable cause.”).    While the plaintiff will certainly

need to prove additional facts to prevail, the court cannot say

that it is implausible that the Fayette County Sheriff

inadequately trained/supervised the deputies, and that such

failure caused the deputies to commit the acts of which they are

accused.    Accordingly, construed in the plaintiff’s favor, the

court finds that the complaint adequately pleads a negligent

failure to train, instruct, or supervise claim against the

Fayette County Sheriff.    The claim survives.


                             IV.   Conclusion


            In sum, generally speaking, remaining in this case are

Counts I, II, III, IV, V, VI, and VIII against each defendant

except Sheriff Fridley, the intentional infliction of emotional

distress claim of Count X against each defendant except Sheriff




                                   24
Fridley, and the negligence claim of Count XI against each party

except the deputies.


          More particularly, based on the foregoing discussion,

  it is ORDERED that:


     1. The motions of defendants Sheriff Fridley, Deputy Neal

       and Deputy Young be, and they hereby are, granted in part

       and denied in part, as set forth herein;

     2. The motion of plaintiff Liza Lizotte to extend the time

       for service of process be, and it hereby is, granted as

       set forth herein;

     3. Michael Fridley be, and he hereby is, dismissed in his

       personal capacity;

     4. Michael Fridley, in his official capacity as the Fayette

       County Sheriff, be, and he hereby is, dismissed except as

       to Count XI;

     5. Counts I, II, III, IV, V, and VI be, and they hereby are,

       dismissed only as to the Sheriff;

     6. Count VII (false arrest/imprisonment) be, and hereby is,

       dismissed in its entirety;

     7. Count VIII be, and hereby is, dismissed only as to the

       sheriff;

     8. Count IX (malicious prosecution and abuse of process) be,

       and hereby is, dismissed in its entirety;

                               25
     9. The negligent infliction of emotional distress portion of

       the claim of Count X be, and hereby is, dismissed;

    10. The intentional infliction of emotional distress portion

     dddof the claim of Count X be, and hereby is, dismissed

     qqqonly as to the Sheriff; and

    11. The claim in Count XI asserted against the deputies be,

     qqqand hereby is, dismissed.


          Additionally, inasmuch as the plaintiff has not served

the nonmoving defendants or otherwise taken any steps to pursue

her causes of action against them, the plaintiff is afforded

until July 23, 2019 to effectuate service of process on those

defendants.   If such is not done, the court will dismiss those

defendants without prejudice.


          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                      ENTER: July 2, 2019




                                26
